Hunstein, Justice.
Appellant, Willie Frank Bolden, was found guilty of the felony murder of Eddie Dobson and of possession of a firearm during the commission of a crime.1 Bolden appeals, contending that the trial court erred by admitting evidence of an independent offense he had purportedly committed. We disagree and affirm.
1. Evidence adduced at trial showed that appellant and the victim were engaged in an argument. As the victim walked with his wife in the direction of his apartment and appellant returned to the porch of another apartment, a beer bottle was thrown towards appellant from an unknown source. The bottle did not strike appellant. Appellant thereafter pulled his gun from the waist of his pants and fired several shots at the victim striking him in the back of the head. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found appellant guilty of the crimes charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We have reviewed appellant’s sole enumeration of error and have found it to be without merit. See Malcolm v. State, 263 Ga. 369 (2) (434 SE2d 479) (1993); Edwards v. State, 262 Ga. 470 (2) (422 *773SE2d 424) (1992).
Decided January 10, 1994
Reconsideration denied February 3, 1994.
James A. Yancey, Jr., Timothy L. Barton, for appellant.
Glenn Thomas, Jr., District Attorney, Stephen D. Kelley, Stephen G. Scarlett, Assistant District Attorneys, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Matthew P. Stone, Staff Attorney, for appellee.

Judgment affirmed.


All the Justices concur.


 The homicide occurred on May 18, 1992. Bolden was indicted on July 29, 1992 in Glynn County. He was found guilty on September 18, 1992 and sentenced that same day to life in prison plus five years. His motion for new trial was filed on September 21, 1992, amended on April 20, 1993, and denied July 26, 1993. Bolden filed a notice of appeal to the Georgia Court of Appeals on August 12, 1993 and the case was transferred to this Court on September 21, 1993. The appeal was docketed on September 23, 1993 and oral arguments were heard on November 15, 1993.